DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed December 07, 2021 The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn. The art rejection has been modified in view of the outstanding amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Gerken et al., (US 4,713,219; hereinafter “Gerken”) in view of Chess et al., (US 5,674,456; hereinafter “Chess”).
As to claim 1, Gerken teaches a fluid handling tube, comprising:
a tube body 1 and a cap 6, 
the tube body comprising an exterior surface and an interior surface (see Figs.1 and 3); 

the sealing member comprising a distal terminus opposite the distal surface of the cap, an interior surface, and a substantially smooth exterior surface configured to seal with the interior surface of the tube body (see Figs. 1 and 3); 
the cap comprising an anterior tube fastener member comprising an operator engagement surface 23; and
the cap 6 comprises a bore 27, wherein the bore comprises a bore interior side surface (see Figs. 2 and 6).
Gerken does not explicitly teach the cap 6 comprising one or more channels disposed between the sealing member and the fastener member, wherein each of the one or more channels terminates at the cap rim exterior surface. 
In the related art of closing containers, Chess teaches the cap 80 comprising one or more channels disposed between the sealing member and the fastener member, wherein each of the one or more channels terminates at the cap rim exterior surface, see modified Fig. 7 below. This channel/channel permits the latch 90 to pivot under the ledge to prevent leaks of liquid from therein, (Chess-see col. 4, line 8 et seq.)

    PNG
    media_image1.png
    169
    291
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art to include in the fastening system 23 of Gerken the channel of Chess since the both mechanisms perform the same function in substantially the same way with the same results.  Chess also recognizes that the pivoting provided by the channel would help latch the cap closes to prevent leaks from the container.
The combination of Gerken and Chess teaches a bore 27 and channel, respectively but do not disclose each of the one or more channels terminates at the bore interior side surface. However, it would have been an obvious matter of design choice to provide the bore interior side surface and each of the one or more channels terminates at the bore interior side surface in the combination of Gerken and Chess for the expected benefit of providing easier user pivoting of the latch with respect to the cap ledge.  
The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82, USPQ2d 1385, 1397 (2007), see MPEP 2143). It would be obvious to try including both "one or more channels" and "a bore" in the cap as it would provide easier pivoting which may be advantageous when using a rigid cap material. 
As to claim 2, Gerken teaches one or more channels 11 comprises a latitudinal opening disposed on the proximal surface of the cap (see Fig. 1).
As to claim 3, Chess teaches each of the one or more channels comprises a latitudinal opening disposed on the distal surface of the cap (see Fig. 7).
As to claim 4, Chess teaches each of the one or more channels comprises a channel floor, a first channel terminus, a second channel terminus, and a major length along the channel floor from the first channel terminus to the second channel terminus (see Figs. 6 and 7).
As to claim 7, the number of channels and the direction of the channels would have been an obvious matter of design choice in the combination of Gerken and Chess.
As to claim 8, Chess teaches the major length of each of the one or more channels is parallel to a latitudinal axis extending from one side of the cap to the other side of the cap (see Figs. 6 and 7).
As to claim 9, Chess teaches u-shaped or v-shaped cross section with flat sidewalls, flat floor, curved sidewalls, curved floor, or combination thereof (see Fig. 7).
As to claims 10-13, it would have been an obvious matter of design choice in the combination of Gerken and Chess to determine the optimum sizes for the channels.
As to claim 14, Chess teaches the one or more channels in the cap define a first region and a second region of the cap, a the first region includes the tube fastener member of the cap located on the anterior side of the one or more channels, a the second region includes a cap body located on the posterior side of the one or more channels, and the one or more channels are configured to function as a living hinge (allows the fastener to pivot) between the tube fastener member and the cap body when a force is applied to the engagement surface in the proximal direction (see col. 4, line 8 et seq., and Fig. 7)
As to claims 15 and 16, Chess teaches each of the one or more channels comprises a minor width, and the one or more channels in the cap are configured to reduce the minor width at the channel opening after and when the force is applied compared to the minor width of the opening of the channel before the force is applied (see col. 4, line 8 et seq., and Fig. 7).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,137,447. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a fluid handling tube, comprising a tube body and a cap, the tube body comprising an exterior surface and an interior surface; the cap comprising a proximal surface, a distal surface, a cap rim, a cap rim exterior surface, and a tubular sealing member protruding from the distal surface; the sealing member comprising a distal terminus opposite the distal surface of the cap, an interior surface, and a substantially smooth exterior surface configured to seal with the interior surface of the tube body; the cap comprising an anterior tube fastener member comprising an operator engagement surface; and the cap comprising one or more channels disposed between the sealing member and the fastener member, wherein each of the one or more channels terminates at the cap rim exterior surface.  Thus, all of the elements of the invention recited in the instant claims are encompassed by claims 1-20 of ‘447.
Response to Arguments
Applicant's arguments filed December 07, 2021 have been fully considered but they are not persuasive. In response to the previous rejection of the claims under 35 U.S.C. 103 as being unpatentable over Gerken in view of Chess, applicant argues there is no teaching, suggestion, or motivation to combine the references.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since both the bore and the channel are known in the art to facilitate the releasable engagement of a fastener member with a member body it would have been obvious to combine both a channel and a bore depending on the rigidity of the cap material for enhanced flexibility. 
Furthermore, a reference may “teach away” when a person of ordinary skill is: 1. discouraged from following the path set out in the reference, 2. a person of ordinary skill is led in a direction divergent from the path that was taken by the applicant, and 3. a reference may teach away from a use when that use would render the result inoperable or produce a seemingly inoperative device.  
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);< Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). See also MPEP § 2131.05 and § 2145, subsection X.D. Thus, the incorporation of the groove in combination with a bore in a thick or rigid cap material would be obvious to one of ordinary skill and would not render the result inoperable or produce a seemingly inoperative device.
Thus, for the reasons delineated above, the claims remain rejected over the prior art.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robbins et al., (US 4,755,356) which teaches a channel/channel 32 in the cap 14.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798